PER CURIAM.
The defendant’s convictions are affirmed. See State v. James, 404 So.2d 1181 (Fla. 2d DCA 1981); Budman v. State, 362 So.2d 1022 (Fla. 3d DCA 1978); Bates v. State, 102 So.2d 826 (Fla. 2d DCA 1958). The indeterminate sentences of five to fifteen *1116years imposed on Counts I and II, conceded by the State to be invalid under Section 921.18, Florida Statutes (1981), see Lee v. State, 404 So.2d 860 (Fla. 1st DCA 1981); Cox v. State, 344 So.2d 1324 (Fla. 2d DCA 1977), are reversed and the cause remanded to the trial court for the entry of indeterminate sentences of six months to fifteen years.
Affirmed in part; reversed in part.